Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is taken in response to filling of application on 06/01/2021.
Claims 1-20 are currently pending for consideration. 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/01/2021 filed before the mailing date of the non-final office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 3 is objected to because the limitations on the claim are duplicate of those in claim 2.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10606941 in view of Zeng et al. (US 20140164900).  An example of the set of claims mapping is shown below.

Instant application 
Patent No. 10606941
1. A system comprising: a device having a processor and a memory in communication with a server ; 






the device adapted to receive, while displaying the image on the user interface, a first user input based on user interaction with the user interface, the first user input indicating a first region of the image with which a first annotation is to be associated; 


the device adapted to display a text entry box together with a selection box in the user interface based on the first user input, the selection box defining a region of the image with which a first annotation is to be associated; 

the mobile device adapted to receive a first comment from the user via the text entry box; 



















1. A method comprising: interacting with a content server to display electronic content at a computing device, the electronic content associated with a plurality of annotations, each annotation specifying a respective portion of the electronic content; 



while displaying the electronic content, receiving an annotation input for a first annotation based on user interaction with a user interface of the computing device, the annotation input including a single user input selection indicating a plurality of boundary points defining a first region of an image;

 in response to receiving the single user input selection, displaying a text entry box substantially simultaneously with displaying the first region of the image, the text entry box configured to receive a first comment; 

receiving the first comment via the text entry box; 


sending the first annotation to the content server; displaying the first annotation at the computing device, the first annotation including the first comment associated with the first region of the image, 

wherein displaying the first annotation comprises simultaneously displaying the first region of the image and the first comment with the first region of the image visually designated by a border; while displaying the first annotation, receiving a second input to display a second annotation associated with a second portion of the electronic content, the second annotation including one or more comments associated with the second portion, the second portion representing a second spatial segment of the electronic content; and responsive to receiving the second input, displaying the second portion of the electronic content and the one or more comments associated with the second portion at the computing device.



Pat ’941 teaches the elements of claim 1, and teaches a device and displaying content as presented above, but doesn’t specifically teach a mobile device executing an application that generates a graphical user interface which is displayed to a user, the mobile device adapted to receive an image from the content server and to display the image to the user; the mobile device adapted to display the image on the graphical user interface; the mobile device adapted to, responsive to user input confirming the first comment, send  the first comment and a location to the content server for storage as the first annotation.
Zeng teaches a mobile device executing an application that generates a graphical user interface which is displayed to a user, the mobile device adapted to receive an image from the content server and to display the image to the user; the mobile device adapted to display the image on the graphical user interface(see FIG. 2-4 and at least para 22, 26-27: shows a mobile device e.g. tablet and content received from the server including images); the mobile device adapted to, responsive to user input confirming the first comment, send  the first comment and a location to the content server for storage as the first annotation (see para 33, 39-40, 43; sending the annotation, comments and location to be  stored).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pat ‘941 with the teachings of Zeng since both relate to generating annotations associated to a content of interest, in order to provide the user means to display and interact with the images through the GUI and to accurately store all information and data related to the created annotation, thus allowing a good experience when reviewing annotations at later times. 
Pat ’941 doesn’t teach send location of the selection box to the content server for storage as the first annotation.
Neff teaches send  location of the selection box to the content server for storage as the first annotation (see at least para 360, sending to a server annotation information which includes position information of content selection associated with the annotation/comment).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pat ‘941 with the teachings of Neff since both relate to generating annotations associated to a content of interest, in order to provide the user means to accurately store all information and data related to the created annotation, thus allowing a good experience when reviewing annotations at later times. 

Claim 11 of the instant application contain the same limitations as claim 1 but in a method form and is rejected in a similar matter as claim 1.


Claims 1, 5-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11030396. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims on the instant application are broader that the claims on patent ‘396. Claim mapping is shown below.

Instant application 
Patent No. 11030396
1. A system comprising: a mobile device having a processor and a memory, the mobile device executing an application that generates a graphical user interface which is displayed to a user, the mobile device adapted to receive an image from the content server and to display the image to the user; the mobile device adapted to display the image on the graphical user interface; 


the mobile device adapted to receive, while displaying the image on the graphical user interface, a first user input based on user interaction with the graphical user interface, the first user input indicating a first region of the image with which a first annotation is to be associated; 

the mobile device adapted to display a text entry box together with a selection box in the graphical user interface based on the first user input, the selection box defining a region of the image with which a first annotation is to be associated; 

the mobile device adapted to receive a first comment from the user via the text entry box; 


the mobile device adapted to, responsive to user input confirming the first comment, send the first comment and a location of the selection box to the content server for storage as the first annotation.

8. The system of claim 1, wherein the mobile device is adapted to: 
while displaying the image, receive user input via the graphical user interface to view the first annotation; responsive to the user input to view the first annotation, display at least one comment associated with the first annotation in a first region of the graphical user interface and display the first region of the image with which the first annotation is associated in a second region of the graphical user interface such that the at least one comment associated with the first annotation and the first region of the image are displayed together.















------------------------------------------------------------------
5. The system of claim 1, wherein the graphical user interface is adapted to allow a user to change a size of the selection box.
------------------------------------------------------------------
6. The system of claim 1, wherein the graphical user interface is adapted to allow a user to move a position of the selection box.
------------------------------------------------------------------
7. The system of claim 1, wherein the mobile device is adapted to display the first region of the image with which the first annotation at a first zoom level.

------------------------------------------------------------------
9. The system of claim 8, wherein the mobile device is adapted to display the second region of the image with which the second annotation is associated comprises displaying the second region of the image at a second zoom level.
-----------------------------------------------------------------
10. The system of claim 8, wherein the mobile device is adapted to display at least one comment associated with the first annotation in the first region of the graphical user interface, wherein the first region of the graphical user interface is scrollable to display an additional comment associated with the first region of the graphical user interface.
-----------------------------------------------------------------
11. A method of managing annotations associated with electronic content, the method comprising: executing an application at a mobile device to provide a graphical user interface and interact with a content server to display an image stored at the content server on a display of the mobile device; 

while displaying the image, receiving a first user input for a first annotation to the image based on user interaction with the graphical user interface, the first user input indicating a first region of the image; 

based on the first user input, displaying a text entry box together with a selection box in the graphical user interface, the selection box defining a region of the image with which the first annotation is to be associated; 

receiving a first comment via the text entry box; 

and responsive to second user input, sending the first comment and a location of the selection box to the content server for storage as the first annotation.


15. The method of claim 11, further comprising: while displaying the image on the display of the mobile device, receiving a third user input via the graphical user interface to view the first annotation; responsive to the third user input, displaying at least one comment associated with the first annotation in a first region of the display and displaying the first region of the image with which the first annotation is associated in a second region of the display such that the at least one comment associated with the first annotation and the first region of the image are displayed together; receiving a fourth user input 
to navigate from the first annotation to a second annotation associated with the image; and responsive to the fourth user input, displaying at least one comment associated with the second annotation in the first region of the display and displaying a second region of the image with which the second annotation is associated in the second region of the display such that the at least one comment associated with the second annotation and the second region of the image are displayed together, wherein displaying the second region of the image with which the second annotation is associated comprises automatically panning the image to display the second region of the image.

------------------------------------------------------------------
12. The method of claim 11, wherein the graphical user interface is adapted to allow a user to change a size of the selection box.
-----------------------------------------------------------------
13. The method of claim 11, wherein the graphical user interface is adapted to allow a user to move a position of the selection box.
------------------------------------------------------------------
14. The method of claim 11, further comprising: based on a user interaction with the graphical user interface, determining a level of zoom for the first annotation; and sending the level of zoom for the first annotation to the content server.
------------------------------------------------------------------16. The method of claim 15, further comprising: while displaying the at least one comment associated with the first annotation, providing a first control in the graphical user interface to allow a user to add a new comment to the first annotation; and based on user interaction with the graphical user interface, receiving the new comment; and adding the new comment to a comment chain associated with the first annotation.

-----------------------------------------------------------------
17. The method of claim 15, wherein displaying the first region of the image with which the first annotation is associated comprises zooming the image to display the first region of the image at a first zoom level.
-----------------------------------------------------------------
18. The method of claim 17, wherein displaying the second region of the image with which the second annotation is associated comprises displaying the second region of the image at a second zoom level.
------------------------------------------------------------------
19. The method of claim 15, wherein the graphical user interface is adapted to allow a user to navigate from the first annotation to the second annotation via a swipe gesture in the first region of the display.
-----------------------------------------------------------------
20. The method of claim 15, wherein when the at least one comment associated with the first annotation is displayed in the first region of the display, the first region of the display is scrollable to display an additional comment associated with the first region of the display.
1. A method of managing annotations associated with electronic content, the method comprising:
executing an application at a mobile device to provide a graphical user interface and interact with a content server to display an image stored at the content server on a display of the mobile device;



while displaying the image, receiving a first user input for a first annotation to the image based on user interaction with the graphical user interface, the first user input indicating a first region of the image;



based on the first user input, displaying a text entry box together with a selection box in the graphical user interface, the selection box defining a region of the image with which the first annotation is to be associated;

receiving a first comment via the text entry box;



responsive to second user input, sending the first comment and a location of the selection box to the content server for storage as the first annotation;



while displaying the image on the display of the mobile device, receiving a third user input via the graphical user interface to view the first annotation; responsive to the third user input, displaying at least one comment associated with the first annotation in a first region of the display and displaying the first region of the image with which the first annotation is associated in a second region of the display such that the at least one comment associated with the first annotation and the first region of the image are displayed together; receiving a fourth user input to navigate from the first annotation to a second annotation associated with the image; and
responsive to the fourth user input, displaying at least one comment associated with the second annotation in the first region of the display and displaying a second region of the image with which the second annotation is associated in the second region of the display such that the at least one comment associated with the second annotation and the second region of the image are displayed together, wherein displaying the second region of the image with which the second annotation is associated comprises automatically panning the image to display the second region of the image.
-----------------------------------------------------------------
2. The method of claim 1, wherein the graphical user interface is adapted to allow a user to change a size of the selection box.
-----------------------------------------------------------------
3. The method of claim 1, wherein the graphical user interface is adapted to allow a user to move a position of the selection box.
------------------------------------------------------------------
6. The method of claim 1, wherein displaying the first region of the image with which the first annotation is associated comprises zooming the image to display the first region of the image at a first zoom level.
----------------------------------------------------------------
7. The method of claim 6, wherein displaying the second region of the image with which the second annotation is associated comprises displaying the second region of the image at a second zoom level.
-----------------------------------
9. The method of claim 1, wherein when the at least one comment associated with the first annotation is displayed in the first region of the display, the first region of the display is scrollable to display an additional comment associated with the first region of the display.


------------------------------------------------------------------
1. A method of managing annotations associated with electronic content, the method comprising: executing an application at a mobile device to provide a graphical user interface and interact with a content server to display an image stored at the content server on a display of the mobile device;

while displaying the image, receiving a first user input for a first annotation to the image based on user interaction with the graphical user interface, the first user input indicating a first region of the image;

based on the first user input, displaying a text entry box together with a selection box in the graphical user interface, the selection box defining a region of the image with which the first annotation is to be associated;

receiving a first comment via the text entry box;

responsive to second user input, sending the first comment and a location of the selection box to the content server for storage as the first annotation;


while displaying the image on the display of the mobile device, receiving a third user input via the graphical user interface to view the first annotation; responsive to the third user input, displaying at least one comment associated with the first annotation in a first region of the display and displaying the first region of the image with which the first annotation is associated in a second region of the display such that the at least one comment associated with the first annotation and the first region of the image are displayed together; receiving a fourth user input to navigate from the first annotation to a second annotation associated with the image; and
responsive to the fourth user input, displaying at least one comment associated with the second annotation in the first region of the display and displaying a second region of the image with which the second annotation is associated in the second region of the display such that the at least one comment associated with the second annotation and the second region of the image are displayed together, wherein displaying the second region of the image with which the second annotation is associated comprises automatically panning the image to display the second region of the image.


------------------------------------------------------------------
2. The method of claim 1, wherein the graphical user interface is adapted to allow a user to change a size of the selection box.
-----------------------------------------------------------------
3. The method of claim 1, wherein the graphical user interface is adapted to allow a user to move a position of the selection box.
------------------------------------------------------------------
4. The method of claim 1, further comprising:
based on a user interaction with the graphical user interface, determining a level of zoom for the first annotation; and sending the level of zoom for the first annotation to the content server.
-----------------------------------------------------------------
5. The method of claim 1, further comprising:
while displaying the at least one comment associated with the first annotation, providing a first control in the graphical user interface to allow a user to add a new comment to the first annotation; and based on user interaction with the graphical user interface, receiving the new comment; and adding the new comment to a comment chain associated with the first annotation.

-----------------------------------------------------------------
6. The method of claim 1, wherein displaying the first region of the image with which the first annotation is associated comprises zooming the image to display the first region of the image at a first zoom level.
----------------------------------------------------------------
7. The method of claim 6, wherein displaying the second region of the image with which the second annotation is associated comprises displaying the second region of the image at a second zoom level.
------------------------------------------------------------------
8. The method of claim 1, wherein the graphical user interface is adapted to allow a user to navigate from the first annotation to the second annotation via a swipe gesture in the first region of the display.
------------------------------------------------------------------
9. The method of claim 1, wherein when the at least one comment associated with the first annotation is displayed in the first region of the display, the first region of the display is scrollable to display an additional comment associated with the first region of the display.


Claim 2-3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11030396 in view of Zeng et al. (US 20140164900)

In regards to claim 2, Pat ’396 doesn’t specifically teach wherein the mobile device is adapted to display on the graphical user interface an annotation bar which indicates any annotations 
Zeng teaches wherein the mobile device is adapted to display on the graphical user interface an annotation bar which indicates any annotations associated with the image (see FIG. 3 and 4 and at least para 30-32 providing an annotation pane/bar).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pat’396 with the teachings of Zeng in order to provide the user means to access all the stored annotations, since both relate to generating annotations associated to a content of interest, and it facilitates viewing the annotations with the associated content.

In regards to claim 3, Pat ’396 doesn’t specifically teach wherein the mobile device is adapted to display on the graphical user interface an annotation bar which indicates any annotations associated with the image
Zeng teaches wherein the mobile device is adapted to display on the graphical user interface an annotation bar which indicates any annotations associated with the image (see FIG. 3 and 4 and at least para 30-32 providing an annotation pane/bar).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pat’396 with the teachings of Zeng in order to provide the user means to access all the stored annotations, since both relate to generating annotations associated to a content of interest, and it facilitates viewing the annotations with the associated content.

Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11030396 in view of Zeng et al. (US 20140164900),  Amble et al. (US 20150035959) and O'Donoghue (US 20150154165).

In regards to claim 4, Pat ‘396 teaches all the elements of claim 1, but doesn’t specifically teach wherein the mobile device is adapted to: receive user input selecting one of the annotations associated with the image based on user interaction with the graphical user interface; and sending the updated annotation to the content server for storage
Zeng teaches wherein the mobile device is adapted to: receive user input selecting one of the annotations associated with the image based on user interaction with the graphical user interface (see abstract and para 40; user select one of the annotations and it shows the associated content) and sending the updated annotation to the content server for storage (see para 33, 43; the annotation is stored).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pat’396 with the teachings of Zeng in order to provide the user means to access all the stored annotations, since both relate to generating annotations associated to a content of interest, and it facilitates viewing the annotations with the associated content.
Pat ‘396  doesn’t specifically teach  display the text entry box together with a corresponding selection box in the graphical user interface.
Amble teaches display the text entry box together with a corresponding selection box in the graphical user interface; (providing a user an annotation mode on content presented to a user, where the user has the ability to draw the selection box in the desired area and enters annotations associated to that selection [see para 111, 149])
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pat ‘396 with the teachings of Amble in order to provide the user means to create a selection box associated with a region of interest. Since both relate to generating annotations associated to a content of interest, and doing so provides means for a more accurate selection of a desired area to point what the annotations is directed to.
Pat ‘396 doesn’t specifically teach receive an additional comment from the user via the text entry box; responsive to user input confirming the additional comment, update the selected one of the annotations with the additional comment
O'Donoghue teaches an additional comment from the user via the text entry box; responsive to user input confirming the additional comment, update the selected one of the annotations with the additional comment (see para 35-51: teaches steps to add additional comments or reposes to an annotation made by a user. The system also updates the annotations received).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pat ‘396 to provide means to allow multiple user add comments to a displayed content similarly as taught by O'Donoghue, since it provides an enhancement of the content that is been annotated by either the author or other user viewing or reading the content (see O’Donoghue para 3-4).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. (US 20140164900), in view of Amble et al. (US 20150035959), in view of Neff et al. (US 20110113320)

In regards to claims 1 and 11, Zeng teaches a system comprising: a mobile device having a processor and a memory, the mobile device executing an application that generates a graphical user interface which is displayed to a user, the mobile device adapted to receive an image from the content server and to display the image to the user (see abstract, FIG. 2-4 and at least para 22; a tablet with an interface to provide content from a server); the mobile device adapted to display the image on the graphical user interface (see FIG. 2-4 and at least para 22, 26-27: shows content received from the server including images); the mobile device adapted to display a text entry box (see Fig. 3 and at least para 29, 32, 36, based on user input providing text entry box for entering the annotation); the mobile device adapted to receive a first comment from the user via the text entry box (see Fig. 3 and at least para 29, 32, 36, based on user input providing text entry box for entering the annotation); the mobile device adapted to, responsive to user input confirming the first comment, send the first comment to the content server for storage as the first annotation (see para 33, 39-40, 43; the annotation is stored).
Zeng doesn’t specifically teach the mobile device adapted to receive, while displaying the image on the graphical user interface, a first user input based on user interaction with the graphical user interface, the first user input indicating a first region of the image with which a first annotation is to be associated; the mobile device adapted to display a text entry box together with a selection box in the graphical user interface based on the first user input, the selection box defining a region of the image with which a first annotation is to be associated.
Amble teaches the mobile device adapted to receive, while displaying the image on the graphical user interface, a first user input based on user interaction with the graphical user interface, the first user input indicating a first region of the image with which a first annotation is to be associated (providing a user an annotation mode on content presented to a user, where the user has the ability to draw the selection box in the desired area and enters annotations associated to that selection [see para 111, 149]); the mobile device adapted to display a text entry box together with a selection box in the graphical user interface based on the first user input, the selection box defining a region of the image with which a first annotation is to be associated (providing a user an annotation mode on content presented to a user, where the user has the ability to draw the selection box in the desired area and enters annotations associated to that selection [see para 111, 149])
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zeng with the teachings of Amble since both relate to generating annotations associated to a content of interest, in order to provide the user means to create a selection box associated with a region of interest, since it provides means for a more accurate selection of a desired area to point what the annotations is directed to.
Zeng doesn’t specifically teach sending a location of the selection box to the content server for storage as the first annotation.
Neff teaches sending a location of the selection box to the content server for storage as the first annotation (see at least para 360, sending to a server annotation information which includes position information of content selection associated with the annotation/comment).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zeng as modified by Amble with the teachings of Neff since both relate to generating annotations associated to a content of interest, in order to provide the user means to accurately store all information and data related to the created annotation, thus allowing a good experience when reviewing annotations at later times. 

In regards to claim 2, Zeng teaches wherein the mobile device is adapted to display on the graphical user interface an annotation bar which indicates any annotations associated with the image (see FIG. 3 and 4 and at least para 30-32 providing an annotation pane/bar).

In regards to claim 3, Zeng teaches wherein the mobile device is adapted to display on the graphical user interface an annotation bar which indicates any annotations associated with the image (see FIG. 3 and 4 and at least para 30-32 providing an annotation pane/bar).

In regards to claim 8, Zeng further teaches wherein the mobile device is adapted to: while displaying the image, receive user input via the graphical user interface to view the first annotation (see abstract and para 40; user select one of the annotations and it shows the associated content); responsive to the user input to view the first annotation, display at least one comment associated with the first annotation in a first region of the graphical user interface and display the first region of the image with which the first annotation is associated in a second region of the graphical user interface such that the at least one comment associated with the first annotation and the first region of the image are displayed together (see FIG. 3-4, abstract and at least para 5-6, 28, 30, 33, 37-39, 40, 43; the user can request to see the annotations. FIG. 3-4 shows a pane that shows the associate text of the annotations simultaneously with the selected content to which the annotation belongs to).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. (US 20140164900), in view of Amble et al. (US 20150035959), in view of Neff et al. (US 20110113320), as applied to claim 1 above in view of O'Donoghue (US 20150154165).

In regards to claim 4, Zeng teaches wherein the mobile device is adapted to: receive user input selecting one of the annotations associated with the image based on user interaction with the graphical user interface (see abstract and para 40; user select one of the annotations and it shows the associated content) and sending the updated annotation to the content server for storage (see para 33, 43; the annotation is stored).
Zeng doesn’t specifically teach  display the text entry box together with a corresponding selection box in the graphical user interface.
Amble teaches display the text entry box together with a corresponding selection box in the graphical user interface; (providing a user an annotation mode on content presented to a user, where the user has the ability to draw the selection box in the desired area and enters annotations associated to that selection [see para 111, 149])
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zeng with the teachings of Amble since both relate to generating annotations associated to a content of interest, in order to provide the user means to create a selection box associated with a region of interest, since it provides means for a more accurate selection of a desired area to point what the annotations is directed to.
Zeng doesn’t specifically teach receive an additional comment from the user via the text entry box; responsive to user input confirming the additional comment, update the selected one of the annotations with the additional comment
O'Donoghue teaches an additional comment from the user via the text entry box; responsive to user input confirming the additional comment, update the selected one of the annotations with the additional comment (see para 35-51: teaches steps to add additional comments or reposes to an annotation made by a user. The system also updates the annotations received).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zeng to provide means to allow multiple user add comments to an ebook similarly as taught by O'Donoghue, since it proves an enhancement of the content that is been annotated by either the author or other user viewing or reading the content (see O’Donoghue para 3-4).

Claims 5-6, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. (US 20140164900), in view of Amble et al. (US 20150035959), in view of Neff et al. (US 20110113320), as applied to claims 1 and 11 above in view of Pettigrew et al. (US 20120210274 A1).

In regards to claims (5 and 12), Zeng doesn’t specifically teach wherein the graphical user interface is adapted to allow a user to change a size of the selection box.
Pettigrew teaches wherein the graphical user interface is adapted to allow a user to change a size of the selection box (see at least para 143).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zeng as modified by Amble in order to use adjustable selection tool in a similar manner as taught by Pettigrew, since it proves means to more accurately select a desired area.

In regards to claims (6 and 13), Zeng doesn’t specifically teach wherein the graphical user interface is adapted to allow a user to move a position of the selection box 
Pettigrew teaches wherein the graphical user interface is adapted to allow a user to move a position of the selection box (see at least para 143).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zeng as modified by Amble in order to use adjustable selection tool in a similar manner as taught by Pettigrew, since it proves means to more accurately select a desired area.

Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. (US 20140164900), in view of Amble et al. (US 20150035959), in view of Neff et al. (US 20110113320), as applied to claims 1 and 11 above in view of Zheng (US8902259).

In regards to claim 7, Zeng doesn’t specifically teach  wherein the mobile device is adapted to display the first region of the image with which the first annotation at a first zoom level 
Zheng teaches wherein the mobile device is adapted to display the first region of the image with which the first annotation at a first zoom level (see col 7 lines 30-44; teaches user selection and zoom levels information based on the selection).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaches of Zeng with the teachings of Zheng to determine a zoom level on a user selection since it provides means to enhance the annotation information for proper display at a later point for review by users. 

In regards to claim 14, Zeng doesn’t specifically teach further comprising: based on a user interaction with the graphical user interface, determining a level of zoom for the first annotation; and sending the level of zoom for the first annotation to the content server.
Zheng teaches based on a user interaction with the graphical user interface, determining a level of zoom for the first annotation; and sending the level of zoom for the first annotation to the content server (see col 7 lines 30-44; teaches user selection and zoom levels information based on the selection, hence there are multiple zoom levels based on the selected part of the content).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaches of Zeng with the teachings of Zheng to determine a zoom level on a user selection since it provides means to enhance the annotation information for proper display at a later point for review by users. 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. (US 20140164900), in view of Amble et al. (US 20150035959), in view of Neff et al. (US 20110113320), as applied to claim 8 above in view of Zheng (US8902259).

In regards to claim 9, Zeng doesn’t specifically teach wherein the mobile device is adapted to display the second region of the image with which the second annotation is associated comprises displaying the second region of the image at a second zoom level
Zheng teaches wherein the mobile device is adapted to display the second region of the image with which the second annotation is associated comprises displaying the second region of the image at a second zoom level (see col 7 lines 30-44; teaches user selection and zoom levels information based on the selection, hence there are multiple zoom levels based on the selected part of the content).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaches of Zeng with the teachings of Zheng to determine a zoom level on a user selection since it provides means to enhance the annotation information for proper display at a later point for review by users. 

Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. (US 20140164900), in view of Amble et al. (US 20150035959), in view of Neff et al. (US 20110113320), as applied to claim 8 above in view of Kotler et al. (US 20130097481).

In regards to claim 10, Zeng doesn’t specifically teach wherein the mobile device is adapted to display at least one comment associated with the first annotation in the first region of the graphical user interface, wherein the first region of the graphical user interface is scrollable to display an additional comment associated with the first region of the graphical user interface.
Kotler teaches wherein the mobile device is adapted to display at least one comment associated with the first annotation in the first region of the graphical user interface, wherein the first region of the graphical user interface is scrollable to display an additional comment associated with the first region of the graphical user interface (see para 36; teaches having a comment tab area where when multiple commers are available a scrolling function is available to allow the user to scroll through the content available on that tab).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to modify Zeng to provide navigation means -scrolling,- for the comments available in the tab in a similar manner as Kotler, since it proves means to see the available content on the comment tab without having to open an additional section or area to see the comments and facilitate interaction with the content of devices that have smaller display.

Allowable Subject Matter
Claims 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The double patenting rejection of claims 15-20 would need to be overcome as well. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO M VELEZ-LOPEZ whose telephone number is (571)270-7971.  The examiner can normally be reached on M-F 9-5pm
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIO M VELEZ-LOPEZ/
Examiner, Art Unit 2144

/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144